COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-080-CR

DAVID KEITH SELBY                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

           FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant David Keith Selby pleaded guilty on April 10, 2000, to

possession of between one and four grams of cocaine, and the trial court

sentenced him to eight years’ deferred adjudication community supervision. On

October 3, 2007, the State filed a petition to proceed to adjudication, alleging

that Selby violated certain terms and conditions of his community supervision.

Selby pleaded “true” to each of the allegations, and the trial court adjudicated


      1
          … See Tex. R. App. P. 47.4.
his guilt and sentenced him to twenty-five years’ confinement. Selby now

appeals. We will affirm.

      Selby’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. In the brief, counsel avers

that, in his professional opinion, the appeal is frivolous. Counsel’s brief and

motion meet the requirements of Anders v. California by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. 386 U.S. 738, 87 S. Ct. 1396 (1967). We gave Selby the

opportunity to file a pro se brief, and he has filed one. 2




      2
         … Selby argues in his first, second, and third points that the trial court
erred by failing to sua sponte hold a competency hearing. These points are
without merit. See McDaniel v. State, 98 S.W.3d 704, 710 (Tex. Crim. App.
2003) (stating that a trial court must conduct a competency inquiry on whether
to hold a jury trial on defendant’s competency if evidence of the defendant’s
competency is brought to the attention of the court from any source and the
evidence raises a bona fide doubt as to the defendant’s competency to stand
trial); Sparks v. State, No. 02-07-00285-CR, 2008 WL 4180288, at *2–3 (Tex.
App.—Fort Worth Sept. 11, 2008, no pet.) (mem. op., not designated for
publication) (holding that appellant did not present evidence to the trial court
that raised a bona fide doubt that appellant was incompetent to stand trial).
Selby argues in his fourth, fifth, and sixth points that his appointed appellate
counsel was ineffective for failing to request a competency hearing, for failing
to arrange for expert testimony regarding his competency, and for “coercing”
him into pleading guilty. These points are also without merit. See Salinas v.
State, 163 S.W.3d 734, 740 (Tex. Crim. App. 2005) (stating that to overcome
the presumption of reasonable professional assistance, any allegation of
ineffectiveness must be firmly founded in the record, and the record must
affirmatively demonstrate the alleged ineffectiveness).

                                        2
      Once an appellant’s court-appointed attorney files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no

pet.). Only then may we grant counsel’s motion to withdraw. See Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, and Selby’s pro se

brief. We agree with counsel that this appeal is wholly frivolous and without

merit; we find nothing in the record that might arguably support the appeal.

See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see

also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).

Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment.

                                           PER CURIAM

PANEL: MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 21, 2009




                                       3